Citation Nr: 1205996	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial disability rating than 20 percent for post-operative lumbosacral spine disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board remanded the issue for further development in August 2010 to attempt to obtain records related to the Veteran's workers' compensation claim.  The record contains the claim, determination, and medical evidence used to determine the claim.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the Veteran's claim of a higher initial disability rating for lumbosacral spine disease.  In a November 2011 statement, the Veteran reported that he submitted a claim for benefits to the Social Security Administration (SSA) and was granted SSA benefits, although due to his part-time employment he could not receive any financial support.  The Veteran included a one page SSA determination sheet with his statement.  No additional SSA claims, medical records, or decisions are associated with the claims file.  VA must attempt to obtain these records prior to a final Board decision.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the Court further stated that VA is required to obtain evidence from other agencies, including decisions by administrative law judges from the SSA.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain and associate with the claims file a copy of any decision from the Social Security Administration and copies of all medical records utilized in making that decision. 

2. After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if a higher initial disability rating is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

